DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed May 13, 2022 is acknowledged.
Claims 41-60 are pending. Claims 41-45 are being examined on the merits. Claims 46-60 are withdrawn.

Response to Arguments
Applicant’s arguments filed May 13, 2022 have been fully considered. 
All the previously made rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.

	The prior art rejections of record have been withdrawn and replaced with new rejections in view of Applicant’s amendment to instant claim 41. In addition, in the Remarks, Applicant argues that the cited references do not teach or suggest that adapters with the recited structure would reduce dimer formation during library preparation, and that the ordinary artisan would not have a reasonable expectation of producing this advantageous effect (Remarks, pp. 7-8). The Examiner notes that the elected claims are directed to a composition which is not required to have any particular capability. Therefore, whether the claimed adapters would have the effect of reducing dimer formation when used in a method of library preparation is not dispositive to a determination of whether the adapters themselves would be obvious. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. MPEP 2144 IV. Further, mere recognition of latent properties (i.e., adapters with the recited structure would have the property of reduced dimer formation when used in library preparation) does not render nonobvious an otherwise known invention. MPEP 2145 II.
	Finally, regarding the amendment to claim 41 to change the recited range, Applicant has cited several portions of the specification as providing written description support for this amendment (Remarks, p. 6). However, for the reasons discussed below, the Examiner does not agree that the specification provides written description support for the claimed range.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 41 has been amended to recite the limitation requiring that the forward adapter 
sequence has complementarity with the reverse adapter sequence “over 45% to 55% of the length”. The range “45% to 55%” is not explicitly recited in the specification. The specification does not provide implicit disclosure of such a range either. Rather, in multiple instances, the specification recites the range as it was presented in the immediate past version of the claims as “less than 70, 65, 60, 55, 50, 45 or 40 percent” (e.g., paras. 15, 20, 33-34). Thus, the specification describes seven separate ranges, each with an undefined lower limit and a defined upper limit (e.g., [undefined minimum] to 70 maximum, [undefined minimum] to 40 maximum). The newly added range of “45% to 55%” falls within several of these previously recited ranges, and a range with a maximum endpoint of 55% is explicitly recited in the specification. However, the specification does not teach a lower endpoint of 45%. A subrange is not necessarily implicitly described by a broader range encompassing it. MPEP 2163 II A 3(b) (referring to this principle in the context of genus/subgenus). Nothing in the specification allows the ordinary artisan to clearly recognize the “45%” minimum endpoint. That lower endpoint value is not described in a preferred embodiment, nor is there a teaching that would lead the ordinary artisan to recognize the need to modify the lower endpoint or the effect of doing so, or to otherwise recognize criticality of that value. In fact, the specification teaches the opposite. That is, the specification teaches that using adapters with short reverse complementary sequences over less than 70% of the length reduces adapter dimer formation compared to using full length reverse complementary sequences (para. 35). The specification also teaches other ranges, including less than 40%, that are useful for this purpose (para. 34). Thus, the specification implicitly teaches that 45% is not a critical lower endpoint value. Therefore, the range of “45% to 55%” is not described in the specification in such a way as to reasonably convey to the ordinary artisan that the inventor was in possession of the claimed invention at the time the application was filed. Consequently, the limitation is new matter.
	Claims 42-45 depend directly or indirectly from claim 41, and consequently incorporate the new matter issue of claim 41.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie1 (Illumina adapter and primer sequences, CVR Bioinformatics, 2015).

Regarding independent claim 41, Wilkie teaches … a composition comprising an adapter sequence comprising a forward oligonucleotide adapter sequence and a reverse complementary oligonucleotide adapter sequence over less than 40 percent of the length at its 3' end. Specifically, Wilkie teaches an adapter sequence (top of p. 2: forked PE adapter) comprising a forward oligonucleotide adapter sequence (top strand) and a reverse complementary oligonucleotide adapter sequence (bottom strand) over less than 40% of the length at its 3’ end (12 of 32 bp are complementary = 37.5%).
	
	Wilkie does not teach the complementarity of 45% to 55%. However, Wilkie teaches that the complementarity of the forward and reverse strands is designed to allow for annealing of the adapter to the target nucleic acid strand, while the non-complementary regions of the forward and reverse strands are designed to add termini that bind the target nucleic acid strand to the surface of the flow cell (e.g., p. 2, bottom para. to p. 3, top para.). Since techniques to anneal adapters to target nucleic acid strands are known in the art, as are strategies for designing oligos to bind to flow cells, the ordinary artisan would be able to customize the complementary region through routine optimization to arrive at the claimed range.
	
	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the length of the Wilkie complementary region through routine optimization to arrive at the instant claimed range. When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II A. In addition, the specification does not provide a showing that the claimed complementarity range is critical. The ordinary artisan would have had an expectation of success as designing adapters to anneal to target nucleic acid strands and designing oligos to bind to flow cells are known in the art.


	Regarding dependent claims 42-43, Wilkie additionally teaches wherein the adapter sequence has a 5’ extended overhang sequence (top of p. 2: forked PE adapter, 5’ end of top strand) and 3’ blunt end sequence (top of p. 2: forked PE adapter, 3’ end of top sequence), as recited in claim 42, and wherein the composition comprises a 5’ adapter sequence and a 3’ adapter sequence capable of ligating to amplicon target sequences of interest (p. 1, last para: “adapters are annealed together and then ligated to both ends of the library DNA”), as recited in claim 43. Regarding the “blunt end sequence” limitation, the instant specification defines a “blunt end” double-stranded molecules as having no single-stranded portion, or has having a single-stranded portion that is two nucleotides or less in length (para. 44). Thus, the forked PE adapter in Wilkie (top of p. 2) is a blunt ended molecule.

In view of the foregoing, claims 41-43 are prima facie obvious over Wilkie.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie2 (Illumina adapter and primer sequences, CVR Bioinformatics, 2015) as applied to claims 41-42 above, and further in view of Kim3 (WO 2017/222164, and English machine translation; priority date 20 June 2016) and Kaper4 (WO 2015/168161).

	Regarding dependent claims 44-45, the combination of Wilkie, Kim and Kaper teach wherein the reverse complementary oligonucleotide adapter sequence is SEQ ID NO: 3, as recited in claims 44-45, and wherein the forward oligonucleotide adapter sequence comprises SEQ ID NO: 1, as recited in claim 45. Specifically, Wilkie teaches a forward oligonucleotide sequence comprising part of SEQ ID NO: 1 (p. 8, 2nd sequence, beginning with “5’ CAA …”), while Kim teaches a sequence that comprises the entire sequence of SEQ ID NO: 1 (p. 12, top sequence). Kaper teaches both a sequence comprising part of SEQ ID NO: 3 (Kaper SEQ ID NO: 3), and a sequence that comprises the entire reverse complement of SEQ ID NO: 3 (Kaper SEQ ID NO: 2), and teaches that such sequences can be used as next-generation sequencing adapters (p. 17, ll. 1-25). In addition, Wilkie teaches creating double-stranded adapters using oligonucleotides that are partially complementary to one another (e.g., top of p. 2: forked PE adapter).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to combine the sequences of Wilkie, Kim and Kaper into a double-stranded adapter, as taught by modified Wilkie, discussed above. The ordinary artisan would have been motivated to use the sequences of Wilkie, Kim and Kaper to construct an adapter, as, at least, Wilkie and Kaper teach that the cited sequences can be used as next-generation sequencing adapters, and because Wilkie teaches combining such sequences into double-stranded molecules. Therefore, the ordinary artisan would have been motivated to combine the Wilkie, Kim and Kaper sequences in order to customize an adapter as needed for a particular next-generation sequencing assay. The ordinary artisan would have had an expectation of success as creating next-generation sequencing adapters is well-known in the art.

	In view of the foregoing, claims 44-45 are prima facie obvious over Wilkie in view of Kim and Kaper.

Conclusion
Claims 41-45 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wilkie was cited in the PTO-892 Notice of References Cited mailed November 10, 2021.
        2 Wilkie was cited in the PTO-892 Notice of References Cited mailed November 10, 2021.
        3 Kim was cited in the PTO-892 Notice of References Cited mailed February 16, 2022.
        4 Kaper was cited in the PTO-892 Notice of References Cited mailed February 16, 2022.